Citation Nr: 1750649	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-09 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for metastatic adenocarcinoma of the gastroesophageal junction as a result of exposure to ionizing radiation, to include esophageal, stomach, liver, brain and spine cancers, for substitution purposes.

2.  Entitlement to a compensable rating for Meniere's syndrome for substitution purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney




WITNESSES AT HEARING ON APPEAL

The Appellant and Ms. M. L.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1993.  He died in November 2012.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for service connection for esophageal, stomach, liver, and brain cancers due to exposure to ionizing radiation.  See May 2012 Notice of Disagreement (NOD), March 2013 Statement of Case (SOC), April 2013 VA Form 9 (Substantive Appeal), June 2013 and September 2013 Supplemental Statement of the Case (SSOC).

This claim was previously before the Board in November 2013, at which time it was remanded in order to provide the appellant with a previously requested Board hearing.

The Appellant and Ms. M. L. testified before the undersigned Veterans Law Judge at a videoconference Board hearing in April 2014.  A transcript of this proceeding has been associated with the Veteran's electronic claims file.

This claim was again previously before the Board in May 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The issue of entitlement to a compensable rating for Meniere's syndrome for substitution purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's claimed cancers are attributable to in-service exposure to radiation and environmental toxins.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, metastatic adenocarcinoma of the gastroesophageal junction, to include esophageal, stomach, liver, brain and spine cancers, was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In relevant part, 38 U.S.C. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant contends that the Veteran suffered from cancers that were the result of military service.  In particular, it has been indicated that the Veteran was exposed to environmental toxins, to include radiation, while he was stationed at McMurdo Station, Antarctica.  In this regard, the appellant has presented scientific information papers discussing the potential for the development of cancers as a result of environmental exposures at McMurdo Station, Antarctica.  

The evidence shows that the Veteran served as an aviation flight engineer with multiple six month assignments at McMurdo Station, Antarctica, from 1970 to 1974 and 1977 to 1981.  During this period, a nuclear power plant was operated and decommissioned at the station. Furthermore, there was a clean-up of contaminated soil.  The appellant testified that due to the Veteran's duties, he was not provided a dosimetry badge to monitor exposure to radiation.  In June 2011, the Naval Dosimetry Center issued a finding that there was no report of occupational exposure to ionizing radiation for the Veteran.

The appellant argues that recent research on radiation exposure for military personnel at McMurdo Station found that there was generalized exposure to personnel at the station, irrespective of whether the individual worked at the nuclear power plant or was monitored with a dosimetry badge.  In support of her argument, the appellant submitted a June 2013 technical report by the Defense Threat Reduction Agency entitled "Upper-Bound Radiation Dose Assessment for Military Personnel at McMurdo Station, Antarctica, between 1962 and 1979" and a July 2013 presentation made at the Veterans' Advisory Board on Dose Reconstruction meeting by Lieutenant Commander G. F. of the Naval Dosimetry Center (NDC) entitled "Assessment of Radiation Exposure of Military Personnel aboard McMurdo Station, Antarctica (1962 to 1979)."  These reports outline a methodology for estimating doses of exposure to radiation for personnel stationed at McMurdo.

A review of the Veteran's service treatment records were absent for any discussion of complaints or treatment for any cancers.

A review of the Veteran's post-service outpatient treatment records shows that the Veteran has been variously treated since August 2008 for gastrointestinal/ esophageal cancer with metastasis to various other systems to include the stomach, liver, brain and spine, but no discussion of etiology.

The Veteran was provided with an assessment of whether it was as least as likely as not that the Veteran's cancers were the result of exposure to ionizing radiation in February 2017 as discussed in further detail below.

The appellant's attorney also provided a private assessment of whether it was as least as likely as not that the Veteran's cancers were the result of exposure to ionizing radiation in February 2017.  It was noted that the assessor was a board certified and residency trained occupational and environmental physician.  He has had over 30 years of experience in military medicine, occupational medicine, and environmental health.  More specifically, he had previously served as the Acting Chief Consultant for Environmental Health and subsequently as the-Senior Medical Advisor to the, Office of Disability and Medical Assessment at the Department of Veterans Affairs.  In this assessment, the assessor noted that the Veteran's esophageal cancer was extremely rare and he would not have ordinarily been predisposed to developing such.  Additionally, the assessor found that the Veteran had been exposed to multiple environmental factors while stationed at McMurdo Station, Antarctica and these included, polychlorinated biphenyls (PCBs), mineral oil, trichloroethylene (TCE), perchloroethylene (PCE), and benzene based upon descriptions of his assigned duties and there normal courses of action.  It was also noted that the Veteran was exposed, to radiation while summering over in Antarctica for two tours while the problematic nuclear reactor, P3, was operating and during its shutdown and removal.   The assessor provided that the concentrations to which the Veteran was estimated to be exposed just based upon normal and average duties in the assigned area would have been significantly above safe levels for humans established by the scientific community.  Based upon these findings and the fact that the Veteran otherwise had no other high risk activity, family history, or predisposition, the assessor opined that it was as likely as not that the Veteran's exposure to multiple carcinogens, including PCBs, mineral oils, organic solvents, and radiation caused his adenocarcinoma of the esophageal junction.

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for metastatic adenocarcinoma of the gastroesophageal junction is warranted. 

At the outset, the Board notes that metastatic adenocarcinoma of the gastroesophageal junction to include esophageal, stomach, liver, brain and spine cancers, are specific diseases that may be presumptively service connected if manifested in a radiation-exposed veteran.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311 (b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Beginning in December 2008, fifteen years after service separation, the Veteran was diagnosed with various forms of cancer and sought service connection for these cancers. 

On January 2017, the Veteran's claims file was forwarded to the Under Secretary for Health, on behalf of the Under Secretary for Benefits, for an assessment of whether it was as least as likely as not that the Veteran's cancers were the result of exposure to ionizing radiation.  A February 2017 memorandum from the Director, Post 9-11 Era Environmental Health Program (DEHP), written for the Under Secretary, concluded that it is unlikely that the Veteran's malignant cancer of the gastroesophageal junction, liver, stomach and brain were the result of exposure to ionizing radiation during service.  The DEHP noted that military personnel records and service treatment records confirm that the Veteran was stationed at McMurdo Station, Antarctica from November 1971 to May 1974, and from November 1977 to May 1979.  However, the Navy Dosimetry Center, failed to locate any records of occupational exposure to ionizing radiation during service.  The calculated upper-bound total effective doses for support personnel at the McMurdo Station range from 0.2 to 0.6 rem (2 to 6 mSv) per tour.  The Veteran's service dates at McMurdo represent a total of 8 tours.  Based on the maximum upper bound dose per tour, the DEHP calculate the Veteran's total radiation dose to be 4.8 rem (8 tours x 0.6 rem/tour).

The DEHP stated that The Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in May 2016, states that "The average annual equivalent dose from natural background radiation in the United States is about 3 mSV [0.3 rem].  A person might accumulate an equivalent dose from natural background radiation of about 50 mSv [5.0 rem] in the first 17 years of life and about 250 mSV [25 rem] during an average 80 year lifetime.  Substantial and convincing scientific data shows evidence of health effects following high-dose exposure (many multiples of natural background).  However, below levels of about 100 mSv [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from zero."

As such DEHP provided the opinion that there is no reasonable possibility that the Veteran's malignant cancer of the gastroesophageal junction, liver, stomach and brain were the result of exposure to ionizing radiation during service.

The Board finds that presumptive service connection is not for application in this case.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).

In this regard, the Veteran is shown to have had a current diagnosis during the relevant appeals period of metastatic adenocarcinoma of the gastroesophageal junction as per his outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran had a documented service at McMurdo Station, Antarctica, where there had been some indication of exposure to certain environmental factors by virtue of merely serving there. 

As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed cancer and his in-service exposure to certain environmental factors while stationed at McMurdo Station, Antarctica.  See 38 C.F.R. § 3.310 (a).

Here, there is both probative medical evidence for and against the contention that the Veteran's cancers are etiologically related to his service at McMurdo Station, Antarctica.

The evidence against a finding of nexus has been provided via the DEHP assessment in February 2017 whereas evidence in favor of a finding of nexus has been provided via the assessment of the appellant's private assessor in February 2017.  In this regard, the Board notes that both assessments were provided by highly trained and skilled individuals within the relevant medical fields and they thoroughly reviewed the Veteran's claims file and provided thorough rationales in which they supported their respective opinions with established medical literature and knowledge.  Despite their differing conclusions, the Board finds that these two opinions are essentially in equipoise.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the current diagnosis of metastatic adenocarcinoma of the gastroesophageal junction, in-service exposure to environmental factors by virtue of serving at McMurdo Station, Antarctica, and the probative medical evidence in relative equipoise with regard to etiology, any reasonable doubt is resolved in favor of the Veteran and service connection for metastatic adenocarcinoma of the gastroesophageal junction is granted.  38 U.S.C.A. § 5107 (b).
ORDER

Entitlement to service connection for metastatic adenocarcinoma of the gastroesophageal junction as a result of exposure to ionizing radiation, to include esophageal, stomach, liver, brain and spine cancers, for substitution purposes, is granted.


REMAND

The Board notes that the record before it is currently incomplete for adjudication of the issue of entitlement to a compensable rating for Meniere's syndrome for substitution purposes.

In particular, in accordance with the prior 2015 Board Remand, the appellant was provided with a September 2015 statement of the case (SOC) for this issue.  In that SOC, the RO referenced two prior VA examinations that the Veteran was provided in January 2012 and August 2012.  A review of the Veteran's claims file does not reveal that either of these examinations has been associated with it.  As such, the Board finds that, in order to have the complete record before it, the appellant's claim must again be remanded in order to have copies of these examinations associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's January 2012 and August 2012 VA examinations for his Meniere's syndrome with the claims file.

2. After completing all of the above development, readjudicate the issue on appeal. If any benefit sought remains denied, then issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


